                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-00273-RJC-DSC


 CS TECHNOLOGY INC. AND                           )
 SITEHANDS INC.,                                  )
                                                  )
                    Plaintiffs,                   )
                                                  )
 v.                                               )                    ORDER
                                                  )
 HORIZON RIVER TECHNOLOGIES,                      )
 LLC,                                             )
                                                  )
                   Defendant.                     )



         THIS MATTER is before the Court on “Plaintiffs-Counterclaim Defendants’ Motion to

Dismiss Count V” (document #72), “[Defendant-]Counterclaim Plaintiff’s Second Motion for

Leave to Amend and Supplement Counterclaim” (document # 77) and the parties’ briefs and

exhibits.

         The Fourth Circuit has held that leave to amend a pleading should be granted unless (1)

“the amendment would be prejudicial to the opposing party,” (2) “the moving party has acted in

bad faith,” or (3) “the amendment would be futile.” Equal Rights Ctr. v. Niles Bolton Assocs., 602

F.3d 597, 603 (4th Cir. 2010). Plaintiffs-Counterclaim Defendants oppose the Motion arguing that

Defendant-Counterclaim Plaintiff’s proposed amendment is prejudicial, futile and offered in bad

faith.

         For the reasons stated in Counterclaim Plaintiff’s briefs, its “Second Motion for Leave to

Amend and Supplement Counterclaim” (document # 77) is GRANTED. Counterclaim Plaintiff

shall file its Amended and Supplemental Counterclaim within five days of this Order.
       It is well settled that an amended pleading supersedes the original pleading, and that

motions directed at superseded pleadings are to be denied as moot. Young v. City of Mount Ranier,

238 F. 3d 567, 573 (4th Cir. 2001) (amended pleading renders original pleading of no effect);

Turner v. Kight, 192 F. Supp. 2d 391, 397 (D. Md. 2002) (denying as moot motion to dismiss

original complaint on grounds that amended complaint superseded original complaint).

       IT IS THEREFORE FURTHER ORDERED that “Plaintiffs-Counterclaim Defendants’

Motion to Dismiss Count V” (document #72) is administratively DENIED as moot without

prejudice.

       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr.

       SO ORDERED.


                                  Signed: August 8, 2019
